Citation Nr: 1507424	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2005 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a Travel Board hearing at the RO in Portland in April 2014 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.


FINDING OF FACT

A disability of the left knee has not been diagnosed or identified at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his/her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The record reflects that prior to the initial adjudication of the claim, the Veteran was notified via letter dated in October 2009 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  Notice of how VA determines disability ratings and effective dates was included.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records and post-service VA treatment records are in the file along with statements from the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was afforded a VA general medical examination in April 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was conducted by a competent clinician who considered the Veteran's claims file and medical history in the report and provided pertinent information.  Indeed, as will be discussed below, the Veteran did not even report left knee symptomatology during the examination.  The Board thereby finds that the examination is adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, the Veteran was provided an opportunity to set forth her contentions during an April 2014 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the Board hearing, the undersigned VLJ identified the issue on appeal.  Also, information was solicited regarding the Veteran's alleged disability and whether there were any outstanding medical records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The record was left open after the Board hearing so the Veteran could submit additional medical evidence.  She failed to do so.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.303 (2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

During the Veteran's Board hearing, she explained that she experiences the same pain in her left knee that she does in her right.  As her right knee is service connected, she also believes her left knee pain is related to service.  She indicated that she began to have balance issues and pain in both knees while in service and carrying heavy loads.  The Veteran's service treatment records show treatment for bilateral knee pain in August 2008 following a fall onto both of her knees during training.  She stated that the pain was worse with running, squatting, or carrying heavy loads.  She was assessed with a bilateral knee sprain.  There are no further complaints of knee pain in the Veteran's service treatment records.  

The Veteran's post service treatment records are silent as to continued treatment for left knee complaints.  By contrast, the record shows regular complaints of and treatment for right knee pain.  Reference is made to a December 2013 report that specifically noted that the Veteran's diagnosis of patellofemoral syndrome of the knee pertained to the "right knee not left knee." A January 2014 evaluation of the Veteran's right knee, which included testing of the left knee, showed that the Veteran had a full range of motion of the left knee.  There were also no complaints referable to the left knee.  Similarly, when she was afforded a VA general medical examination in April 2010, the Veteran only complained right knee disability.

During the April 2014 hearing, the Veteran was specifically advised that a diagnosis and a nexus statement regarding the Veteran's left knee were needed.  She told that her claim would be aided if a medical professional could relate her knee problems to service or to her service-connected right knee.  The Veteran indicated she understood and asked the Veteran to leave the record open for 60 days to submit additional records.  She failed to do so. 



Given the lack of medical evidence confirming the presence of the claimed disorder, the lay statements of the Veteran may be considered the only evidence in support of her claim.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to this specific issue, however, a diagnosis of a musculoskeletal disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  

A necessary element for establishing such a claim for service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

Here, based on the findings (or lack thereof) of the above, the Board finds that the first element of the Shedden analysis has not been met.  A current disability of the left knee has not been diagnosed.  It is true that the Veteran now complains of pain of the left knee, which she is competent to do.  However, notwithstanding the absence of any documented treatment for left knee disability at any time during appeal and specific absence of complaints or symptoms on examination, the Board emphasizes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  There is again no evidence of treatment, pathology, or a current bona fide diagnosis involving the left knee. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.


ORDER

Service connection for a left knee condition is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


